Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on -08/03/2022- is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	The present office action is created in response to the amendment/argument filed on 08/03/2022. The amendments to the independent claims do no overcome the 35 U.S.C 101 rejection made on the office action dated 05/10/2022. Therefore, the rejection made under 35 U.S.C 101 is not withdrawn by the examiner.
Response to Arguments
	Remarks/Arguments filed on 08/03/2022 has been fully considered by the examiner. The argument related to claim rejection under 35 U.S.C 112 is determined to be persuasive. Thus, the rejection under 35 U.S.C 112 is now withdrawn by the examiner.  However, the claim rejection under 35 U.S.C is not withdrawn by the examiner because they are not persuasive. Previously, claims 1-12 were rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
	Applicant has filed an argument along with the amendments to the independent claims adding limitation to the independent claims. The limited is recited as:  determining an output rate of the heated shale section according to data of the output oil and gas potential index and a ratio of output rate, the calculation model includes:  
    PNG
    media_image1.png
    49
    176
    media_image1.png
    Greyscale
 wherein Qf1 represents an oil output rate and a gas output rate of a shale of the target stratum in a research region, Qf2 represents an oil output rate and a gas output rate of an in-situ conversion of existing shale oil under a geological condition similar to that of the target stratum in the research region, PR1 represents a ratio of oil output rate and a ratio of gas output rate of the target stratum in the research region under Ro, PR2 represents a ratio of oil output rate and a ratio of gas output rate of a thermal simulation of existing shale under Ro and a geological condition similar to that of the target stratum in the research region, PHIL represents an output oil and gas potential index of a shale of a target stratum in the research region, and PHI2 represents an output oil and gas potential index of an existing shale under a geological condition similar to that of the target stratum in the research region.
	Examiner views the amended claims are still directed to the abstract idea. The amended independent claims are considered a mathematical relation by the Examiner. The amendment further directs the independent claims to the mathematical relations and mental processes. The mathematical relationship and/or mental process presented in the claim is given a broadest reason of interpretation where it covers the performance of the limitation in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. At the same time the Examiner is not convinced from the applicant’s arguments how the claim limitations/steps recited could not be achieved by human mind, utilizing pen and paper or the mathematical calculations. 
	Applicant argues the pending claims (including the amendments) are directed toward the technological improvements of the related field of technology (determining an output rate of the heated shale section referring to the page 18-19 of the specification of the present application. Furthermore, the applicant refers to MPEP (patent eligibility step 2A prong two) in support of the argument of technological improvement (as incorporation of abstract idea into practical application). Examiner views the amendment do not integrate the subject matter (the recited abstract idea) into any practical application because the presented idea is a mere gathering and analyzing data, where well know mathematical relationships are utilized to present the result of the analyzed data. Furthermore, courts have indicated that “Gathering and analyzing information using conventional techniques and displaying the result,” is not sufficient to show an improvement to technology. See TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
	In regard to applicant’s argument on how the solution to the problem in the technology is accomplished rather than merely reciting the idea of solution- “completely new claimed invention/process that is performed using a computer technology”, Examiner could not view from the claim recitation how the computer is being utilized in improving the related field of art/technology. Examiner does not understand from the claim recitation how a computer aids in the claimed method or process or the importance of computer to perform the process/method involving the abstract idea. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. 
	Taking into the consideration of all the limitations of the independent claims, Examiner views the use of the mathematical relationships recited in the independent claims do not provide any significant improvement in the related field of technology as the amended independent claims are further directed towards the judicial exceptions.
	Although, the specification of the present invention discusses the invention regarding the improvement in the field of oil and gas industry. From the above discussions regarding the patentability subject matter, Examiner does not realize an improvement in the field of art as no meaningful limitations in the independent claims that are presented for the examination.
Therefore, for the reasons as discussed above, the examiner views the amended independent claims do not overcome the rejection under 35 U.S.C 101 and are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A method for determining a sweet spot region for shale oil in-situ conversion development, comprising:
determining an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a shale density; 
determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance; 	determining an output rate of the heated shale section according to data of the output oil and gas potential index and a ratio of output rate, the calculation model includes:  
    PNG
    media_image1.png
    49
    176
    media_image1.png
    Greyscale
 wherein Qf1 represents an oil output rate and a gas output rate of a shale of the target stratum in a research region, Qf2 represents an oil output rate and a gas output rate of an in-situ conversion of existing shale oil under a geological condition similar to that of the target stratum in the research region, PR1 represents a ratio of oil output rate and a ratio of gas output rate of the target stratum in the research region under Ro, PR2 represents a ratio of oil output rate and a ratio of gas output rate of a thermal simulation of existing shale under Ro and a geological condition similar to that of the target stratum in the research region, PHIL represents an output oil and gas potential index of a shale of a target stratum in the research region, and PHI2 represents an output oil and gas potential index of an existing shale under a geological condition similar to that of the target stratum in the research region; 
determining an output quantity according to a thickness and an area of the heated shale section and the output rate of the heated shale section; 
Attorney Docket No: SANYP006US/GAI18CN2748-US 2Serial No.: 16/509,348determining a Return on Investment (ROI) according to the output quantity and an invested cost; and 
determining a sweet spot region for shale oil in-situ conversion development by using the ROI. 
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, the steps of “determining an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a shale density; 
determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance; 	determining an output rate of the heated shale section according to data of the output oil and gas potential index and a ratio of output rate, the calculation model includes:  
    PNG
    media_image1.png
    49
    176
    media_image1.png
    Greyscale
 wherein Qf1 represents an oil output rate and a gas output rate of a shale of the target stratum in a research region, Qf2 represents an oil output rate and a gas output rate of an in-situ conversion of existing shale oil under a geological condition similar to that of the target stratum in the research region, PR1 represents a ratio of oil output rate and a ratio of gas output rate of the target stratum in the research region under Ro, PR2 represents a ratio of oil output rate and a ratio of gas output rate of a thermal simulation of existing shale under Ro and a geological condition similar to that of the target stratum in the research region, PHIL represents an output oil and gas potential index of a shale of a target stratum in the research region, and PHI2 represents an output oil and gas potential index of an existing shale under a geological condition similar to that of the target stratum in the research region; 
determining an output quantity according to a thickness and an area of the heated shale section and the output rate of the heated shale section; 
Attorney Docket No: SANYP006US/GAI18CN2748-US 2Serial No.: 16/509,348determining a Return on Investment (ROI) according to the output quantity and an invested cost; and 
determining a sweet spot region for shale oil in-situ conversion development by using the ROI.” are treated by the Examiner as belonging to mental process or mathematical relationship. These mental process or mathematical relationship steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 10 and 11.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional element in the preamble of “A method for determining a sweet spot region for shale oil in-situ conversion development” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
In claim 10, The additional element in the preamble of “An apparatus for determining a sweet spot region for shale oil in-situ conversion development,” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
In claim 11, the additional elements are: processor and a memory for storying instructions executable by the process. The above additional elements/steps (processor and a storage medium storing an executable computer program– generic computer equipment) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A device for determining a sweet spot region for shale oil in-situ conversion development, comprising a processor and a memory for storing instructions executable by the processor, wherein when being executed by the processor, the instructions implement the steps of” is not qualified for a meaningful limitation because it is only generally linking the use of the judicial exception to a particular technology environment or field of use. The storage medium and the program recited are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-9 and 12 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 1.
Allowable Subject Matter
	With the amendment to the independent claims, there are no prior art rejections for claims 1-12. However, examiner cannot comment on their allowability until the rejections under 35 U.S.C 101 are adequately addressed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/S.T./Examiner, Art Unit 2863              

/NATALIE HULS/Primary Examiner, Art Unit 2863